Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 1 of 31      PageID #:
                                    158



 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Plaintiff
 HB Productions, Inc.,

                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  HB Productions, Inc.,                   )      Case No.: 1:19-cv-389-ACK-KJM
                                          )      (Copyright)
                     Plaintiff,           )
      vs.                                 )      FIRST AMENDED COMPLAINT;
                                          )      EXHIBITS 1-2; DECLARATION
  JOHN DOE dba YTS Techmodo               )      OF STEPHANIE KESSNER
  Limited, Senthil Vijay Segaran, Noa     )
  Lum, Jacob Vela, Michael Lyons,         )      (1) CONTRIBUTORY
  Bryan Namba, Michael Limahai,           )          COPYRIGHT
  Paul Wong, Chelsie Fletcher, Jessica    )          INFRINGEMENT
  Beltran, Jericson Pastor, Matthew       )      (2) INTENTIONAL
  Cox, Angeline Craythorn, Jeremy         )          INDUCEMENT
  Levien, Kenneth Evans, and              )      (3) DIRECT COPYRIGHT
  DOES 1-19Terry Thomas                   )          INFRINGEMENT

                     Defendants.

                           FIRST AMENDED COMPLAINT

           Plaintiff HB Productions, Inc. (“Plaintiff”) files this FIRST AMENDED

 Complaint against Defendants JOHN DOE dba YTSTechmodo Limited, Senthil

 Vijay Segaran, Noa Lum, Jacob Vela, Michael Lyons, Bryan Namba, Michael



 20-018A


                                   Exhibit "1"
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 2 of 31               PageID #:
                                    159



 Limahai, Paul Wong, Chelsie Fletcher, Jessica Beltran, Jericson Pastor, Matthew

 Cox, Angeline Craythorn, Jermey Levien, Kenneth Evans and DOES 1-19Terry

 Thomas (sometimes referred to collectively as “Defendants”) and alleges as follows:

                           I.     NATURE OF THE ACTION

           1.    Plaintiff brings this action to stop the massive piracy of its motion

 picture Hellboy brought on by websites under the collective names YTS and their

 users.

           2.    To halt Defendants’ illegal activities, Plaintiff brings this action under

 the United States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101, et seq. (the

 Copyright Act”) and alleges that Defendants are liable for inducement, and direct

 and contributory copyright infringement in violation of 17 U.S.C. §§ 106 and 501.

                          II.    JURISDICTION AND VENUE

           3.    This Court has subject matter jurisdiction over this action pursuant to

 17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question),

 and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

           4.    Defendants solicit, transact, or are doing business within this

 jurisdiction, and have committed unlawful and tortious acts both within and outside

 this jurisdiction with the full knowledge that their acts would cause injury in this

 jurisdiction.

           5.    Previously identified as JOHN DOE, Defendants Techmodo Limited

                                              2
 20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 3 of 31            PageID #:
                                    160



 and Senthil Vijay Segaran (“Defendants YTS”)JOHN DOE causes harm to

 Plaintiff’s business within this District by diverting customers in this District to

 unauthorized Internet-based content distribution services through, at least, the

 interactive websites branded under the name “YTS”, particularly yts.lt.

           6.   Defendants YTS JOHN DOE haves designed its their interactive

 websites to individually target Hawaii users based upon their personal information

 such as web browsing history.

           7.   Upon information and belief, Defendants YTS JOHN DOE collects log

 files including the Internet Protocol (“IP”) address, Internet Service Provider (“ISP”)

 and browser type of each user who visits its their interactive websites.

           8.   Upon information and belief, Defendants YTS JOHN DOE uses

 cookies and web beacons to store information such as personal preferences of users

 who visit its their websites.




                                           3
 20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 4 of 31            PageID #:
                                    161



           9.    Upon information and belief, Defendants YTS JOHN DOE obtains

 financial benefit from its their users in Hawaii via third party advertisements such as

 Google through the Google AdSense program.

           10.   Upon information and belief, Defendants JOHN DOEYTS uses the

 cookies, log files and/or web beacons to narrowly tailor the website viewing

 experience to the geolocation of the user. Particularly, users in Hawaii receive

 advertisements based upon their location and websites they have previously visited.




           11.   Particularly, Defendants YTS JOHN DOE encourages its their users to

 register an account with YTS to post comments, make requests for more pirated

 content and block the advertisements.




                                           4
 20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 5 of 31              PageID #:
                                    162




           12.   In the alternative, the Court has jurisdiction of Defendants JOHN

 DOEYTS pursuant to Fed. R. Civ. P. 4(k)(2), the so-called federal long-arm statute,

 for at least the following reasons: (1) Plaintiff’s claims arise under federal law; (2)

 the Defendants JOHN DOEYTS purposely directed its their electronic activity into

 the United States and targets and attract a substantial number of users in the United

 States and, more particularly, this District; (3) Defendants JOHN DOEYTS does so

 with the manifest intent of engaging in business or other interactions with the United

 States; (4) the Defendants YTS JOHN DOE is are not subject to jurisdiction in any

 state’s courts of general jurisdiction; and (5) exercising jurisdiction is consistent with

 the United States Constitution and laws.

           13.   Defendants YTS JOHN DOE uses or has have used many United States

 based sources for operating its interactive websites such as the Internet hosting and

 nameserver company Cloudflare, Inc. (California), the Internet server companies

                                             5
 20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 6 of 31         PageID #:
                                    163



 Digital Ocean, Inc. (New York), Level 3 Communications, Inc. (Colorado), Digital

 Management Partners, LLC dba GigeNET (Illinois), QuadraNet, Inc. (California),

 and Hurricane Electric Internet Services (California).

           14.   Defendants YTS JOHN DOE further uses the Virtual Private Network

 (“VPN”) provider London Trust Media (Colorado) and even the The Onion Router

 (“TOR”) exit relays of the US Naval Research Labs in Washington, DC to conceal

 its login records to its their Cloudflare account when operating the interactive

 websites.

           15.   Upon information and belief, Defendant JOHN DOE uses the email

 service “Hotmail” owned by Microsoft, Inc. (Washington) to operate its interactive

 websites. Particularly, Defendants YTS JOHN DOE used the so-called tunneling

 service of Hurricane Electric Internet service to tunnel its true IPv4 address to an

 IPv6 address, thereby adding a further layer of subterfuge to conceal its their true

 identity when logging it onto its their Cloudflare account.

           16.   Defendants   JOHN DOEYTS promotes overwhelmingly if not

 exclusively motion pictures produced by United States companies on its their

 interactive websites.

           17.   Defendants YTS JOHN DOE promotes Plaintiff’s motion picture

 prominently on its their website to attract new users.



                                           6
 20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 7 of 31             PageID #:
                                    164




           18.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

 because: (a) all or a substantial part of the events or omissions giving rise to the

 claims occurred in this District; and (c)(3) any of the Defendants not a resident of

 the United States may be sued in this District.

                                     III.   PARTIES

                                     A. The Plaintiff
           19.   The Plaintiff is a corporation organized and existing under the laws of

 the State of Nevada.        The Plaintiff has its principal offices in Los Angeles,

 California.

           20.   Plaintiff is the owner of the copyright for the motion picture in the

 Work “Hellboy”, (hereafter: the “Work”) a major motion picture released in 2018.

           21.   The Work is an action movie starring David Harbour, Milla Jovovich,

                                             7
 20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 8 of 31           PageID #:
                                    165



 IanMcShane. The Work tells the story of a legendary half-demon superhero called

 to the English countryside to battle a trio of rampaging giants where he suddenly

 becomes caught in a clash between the supernatural and the human.

           22.   The Plaintiff is an affiliate of Millennium Media, a production

 company and distributor of a notable catalog of major motion pictures, including,

 among others, Rambo, The Expendables, Olympus Has Fallen and London Has

 Fallen. See www.millenniumfilms.com.

                                    B. The Defendants

           23.   Defendants JOHN DOEYTS operates an interactive website

 http://yts.lt (hereafter: “YTS website”) which includes a library of torrent files for

 copyright protected motion pictures, including Plaintiff’s. The torrent files can be

 used by a BitTorrent client application to download motion pictures for free. Upon

 information and belief, Defendants YTS JOHN DOE previously operated the

 websites yts.ag and yts.am which all now redirect to the YTS website.

           24.   Upon information and belief, the name YTS mentioned in Defendants

 JOHN DOE’s YTS’s website is an abbreviation of YIFY Torrent Solutions. The

 name YIFY is derived from the name Yiftach Swery, the founder of YIFY Torrent

 Solutions.




                                           8
 20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 9 of 31             PageID #:
                                    166



           25.   Defendants YTS JOHN DOE states on the YTS website, “Here you

 will be able to browse and download YIFY movies in excellent 720p, 1080p and

 3D quality…”




           26.   The YTS website of Defendants JOHN DOEYTS is considered one of

 the most popular torrent sites in world. See https://torrentfreak.com/top-10-most-

 popular-torrent-sites-of-2019/ [last accessed on July 19, 2019].

           27.   Defendants YTS, together with third parties that are registered users of

 the websites of Defendants YTS, Defendant JOHN DOE creates created the torrent

 files that were made available on the YTS websites.




                                              9
 20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 10 of 31               PageID #:
                                     167



            28.   Upon information and belief, the registered users of Defendants JOHN

  DOEYTS uses a process referred to as “ripping” to create a copy of motion pictures

  from either Blu-ray or legal streaming services.

            29.   Defendants YTS JOHN DOE includes the words such as [YTS.AM]

  or [YTS.LT] or at least the wording YTS in the titles of each of the torrent files it

  createsmade available on their website in order to enhance its their reputation for

  the quality of its torrent files and attract users to its their interactive YTS website.

            30.   The true names and capacities, whether individual, corporate, associate

  or otherwise, of Defendant JOHN DOE is unknown to Plaintiff who therefore sues

  said Defendant by a fictitious nameTechmodo Limited is a fictional entity organized

  under the laws of England and Wales. Defendant JOHN DOE is known to the

  Plaintiff only by the website where it induces and contributes to infringements of

  Plaintiff’s WorkSenthil Vijay Segaran is an individual, the sole shareholder of

  Techmodo Limited and a citizen of India and previously resided in England.

            31.   As of July 19, 2019, the whois search records for the registrant of the

  YTS website (yts.lt) show registrant name of “TechModo Limited” at 85 Great

  Portland Street, First Floor, London W1W 7LT, in England.                            See

  https://www.domreg.lt/en/services/whois/?search=yts.lt [Last Accessed on July 19,

  2019.



                                              10
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 11 of 31    PageID #:
                                     168




            32.   The CompanyDefendant Techmodo Limited was declared dissolved

  by the Registrar of Companies for England and Wales on April 30, 2019. It was

                                         11
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 12 of 31            PageID #:
                                     169



  revived or newly incorporated on or around August of 2019 by Defendant Senthil

  Vijay Segaran.

            33.   Cloudflare, Inc. provides hosting and nameserver service for the

  interactive websites of Defendants YTS JOHN DOE.

            34.   Defendant JOHN DOE logged into its Cloudflare accountA registered

  user of the website of Defendants YTS logged into the website from IP address

  2001:470:b07e:0:d83a:a3ff:fe5e:ca         (“IPv6     address”)     on     2018-09-19

  12:27:05.71563 UTC.         The IPv6 address belongs to the California company

  Hurricane Electric Internet Services (“Hurricane”).

            35.   Hurricane has indicated that an individual who identified himself by a

  verified Hotmail email address from a location in Ontario, Canada subscribed for

  the so-called tunneling service with Hurricane to tunnel its true IPv4 address to the

  IPv6 address of Hurricane.

            36.   Hurricane indicates that JOHN DOE’sthe true IPv4 address is

  24.36.252.95.

            37.   Publicly available information indicates that the IPv4 address

  24.36.252.95 belongs to the Canadian Internet Service Provider Cogeco Cable

  Canada Inc. in Ontario.

            38.   Upon information and belief, the subscriber at IPv4 address

  24.36.252.95 in Ontario, Canada is at least one of the operators of the YTS website.

                                             12
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 13 of 31             PageID #:
                                     170



            39.   Plaintiffs intends to subpoenaThe operators of the website used an

  email address associated with the US Company Microsoft and request that the Court

  issue a letter of request to Canada in order to learn the identity of Defendant JOHN

  DOEto register for the service via the IPv4 tunneling service.

            40.   Upon information and belief, the Previously identified as DOES 1-6,

  8-11, 14, and 16-17, Defendants Noa Lum, Jacob Vela, Michael Lyons, Bryan

  Namba, Michael Limahai, Paul Wong, Chelsie Fletcher, Jessica Beltran, Jericson

  Pastor, Matthew Cox, Angeline Craythorn, Kenneth Evans, and Terry Thomas

  (“Defendants YTS users”) DOES 1-19 are users of the interactive websites of

  Defendants JOHN DOEYTS.

            41.   The Defendants DOES 1-19 YTS users are members of a group of

  BitTorrent users or peers whose computers are collectively interconnected for the

  sharing of a particular unique file, otherwise known as a “swarm”. The particular

  file a BitTorrent swarm is associated with has a unique “hash” number, which in

  this case is: SHA1: E1F8020C12028A1C9AC791E790FDC53F3F65A3E4 (the

  “Unique Hash Number”). The file name is Hellboy (2019) [WEBRip] [1080p]

  [YTS.LT].

            42.   Upon information and believe, Each of the Defendants DOES 1-19

  YTS users resides in Hawaii and received from Plaintiff’s agent at least a first notice

  per 17 U.S.C. 512(a) of the Digital Millennium Copyright Act (“DMCA notice”)

                                            13
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 14 of 31             PageID #:
                                     171



  requesting the individual to stop infringement of the Work or other Works via

  BitTorrent protocol.

            43.   Charter Communications LLC dba Spectrum (“Spectrum”) provides

  the Internet service for Defendants YTS users DOES 1-19.           Plaintiff intends to

  subpoena Spectrum in order to learnprovided the subscriber identities of the Internet

  Protocol addresses associated with the Defendants DOES 1-19YTS users. Further

  discovery may be necessary in some circumstances in order to be certain of the

  identity of the proper Defendant. Plaintiff believes that information obtained in

  discovery will lead to the identification of each Defendant’s true names and permit

  the Plaintiff to amend this Complaint to state the same. Plaintiff further believes

  that the information obtained in discovery may lead to the identification of

  additional infringing parties to be added to this Complaint as Defendants. Plaintiff

  will amend this Complaint to include the proper names and capacities when they

  have been determined. Plaintiff is informed and believes, and based thereon allege,

  that each of the fictitiously named Defendants participated in and are responsible

  for the acts described in this Complaint and damages resulting therefrom.

                                    IV.    JOINDER

            44.   Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was

  properly joined because, as set forth in more detail below, the Plaintiffs assert: (a) a

  right to relief arising out of the same transaction, occurrence, or series or

                                            14
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 15 of 31              PageID #:
                                     172



  transactions, namely (i) the distribution of the torrent file associated with Plaintiff’s

  Work via the YTS website of Defendants JOHN DOEYTS to Defendants DOES 1-

  19YTS users; (ii) the inducement by Defendants JOHN DOEYTS of the direct

  infringements of Defendants DOES 1-19YTS users; and (iii) the infringement

  complained of herein by each of the Defendants was part of a series of transactions

  over the course of a relatively short period of time, involving the exact same piece

  of the Plaintiff’s copyrighted Work, and was accomplished by the Defendants acting

  in concert with each other; and (b) there are common questions of law and fact.

                            V.     FACTUAL BACKGROUND
            A. The Plaintiff Owns the Copyright to the Work

            45.   The Plaintiff is the owner of the copyright in the Work. The Work is

  the subject of a copyright registration, and this action is brought pursuant to 17

  U.S.C. § 411. See Exhibit “2”.

            46.   The Work is a motion picture currently offered for sale in commerce.

            47.   Defendants had notice of Plaintiff’s rights through at least the credits

  indicated in the content of the motion pictures which bore proper copyright notices.

            48.   Defendants also had notice of Plaintiff’s rights through general

  publication and advertising associated with the motion picture, and packaging and

  copies, each of which bore a proper copyright notice.

            B. Defendants Used BitTorrent To Infringe the Plaintiff’s Copyright

                                              15
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 16 of 31               PageID #:
                                     173



            49.   BitTorrent is one of the most common peer-to-peer file sharing

  protocols (in other words, set of computer rules) used for distributing large amounts

  of data.

            50.   The BitTorrent protocol’s popularity stems from its ability to distribute

  a large file without creating a heavy load on the source computer and network. In

  short, to reduce the load on the source computer, rather than downloading a file

  from a single source computer (one computer directly connected to another), the

  BitTorrent protocol allows users to join a "swarm" of host computers to download

  and upload from each other simultaneously (one computer connected to numerous

  computers).

            1. Defendants DOES 1-19YTS users installed a BitTorrent Client onto his

  or her Computer

            51.   A BitTorrent Client is a software program that implements the

  BitTorrent Protocol. There are numerous such software programs which can be

  directly downloaded from the Internet.

            52.   Once installed on a computer, the BitTorrent Client serves as the user’s

  interface during the process of uploading and downloading data using the BitTorrent

  protocol.

            53.   Defendants DOES 1-19YTS users installed a BitTorrent Client onto


                                               16
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 17 of 31              PageID #:
                                     174



  their respective computer.

            2. The Initial Seed, Torrent, Hash and Tracker

            54.   A BitTorrent user that wants to upload a new file, known as an “initial

  seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

  he or she installed onto his or her computer.

            55.   The Client takes the target computer file, the “initial seed,” here the

  copyrighted Work, and divides it into identically sized groups of bits known as

  “pieces.”

            56.   The Client then gives each one of the computer file’s pieces, in this

  case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

  known as a “hash” and records these hash identifiers in the torrent file.

            57.   When another peer later receives a particular piece, the hash identifier

  for that piece is compared to the hash identifier recorded in the torrent file for that

  piece to test that the piece is error-free. In this way, the hash identifier works like

  an electronic fingerprint to identify the source and origin of the piece and that the

  piece is authentic and uncorrupted.

            58.   Torrent files also have an "announce" section, which specifies the URL

  (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

  (suggested) names for the files, their lengths, the piece length used, and the hash

  identifier for each piece, all of which are used by Clients on peer computers to verify

                                              17
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 18 of 31             PageID #:
                                     175



  the integrity of the data they receive.

            59.   The “tracker” is a computer or set of computers that a torrent file

  specifies and to which the torrent file provides peers with the URL address(es).

            60.   The tracker computer or computers direct a peer user’s computer to

  other peer user’s computers that have particular pieces of the file, here the

  copyrighted Work, on them and facilitates the exchange of data among the

  computers.

            61.   Depending on the BitTorrent Client, a tracker can either be a dedicated

  computer (centralized tracking) or each peer can act as a tracker (decentralized

  tracking.)

            3. Torrent Sites

            62.   “Torrent sites”, such as the website YTS of the Defendants YTS, are

  websites that index torrent files that are currently being made available for copying

  and distribution by people using the BitTorrent protocol. There are numerous

  torrent websites.

            63.   Upon information and belief, Defendants went to a torrent site to

  upload and download Plaintiff’s copyrighted Work.

            64.   Upon information and belief, each of Defendants DOES 1-19YTS

  users went to the torrent site YTS of Defendants JOHN DOEYTS to download

  Plaintiff’s copyrighted Work.

                                              18
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 19 of 31            PageID #:
                                     176



            4. Uploading and Downloading a Work Through a BitTorrent Swarm

            65.   Once the initial seeder has created a torrent and uploaded it onto one

  or more torrent sites, then other peers begin to download and upload the computer

  file to which the torrent is linked (here the copyrighted Work) using the BitTorrent

  protocol and BitTorrent Client that the peers installed on their computers.

            66.   The BitTorrent protocol causes the initial seeder’s computer to send

  different pieces of the computer file, here the copyrighted Work, to the peers

  seeking to download the computer file.

            67.   Once a peer receives a piece of the computer file, here a piece of the

  copyrighted Work, it starts transmitting that piece to the other peers.

            68.   In this way, all of the peers and seeders are working together in what

  is called a “swarm.”

            69.   Here, Defendants participated in the same swarm and directly

  interacted and communicated with other members of that swarm through digital

  handshakes, the passing along of computer instructions, uploading and

  downloading, and by other types of transmissions.

            70.   In this way, and by way of example only, one initial seeder can create

  a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

  form of a computer file, like the Work here, upload the torrent onto a torrent site,

  and deliver a different piece of the copyrighted Work to each of the peers. The

                                             19
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 20 of 31          PageID #:
                                     177



  recipient peers then automatically begin delivering the piece they just received to

  the other peers in the same swarm.

            71.   Once a peer has downloaded the full file, the BitTorrent Client

  reassembles the pieces and the peer is able to view the movie. Also, once a peer has

  downloaded the full file, that peer becomes known as “an additional seed,” because

  it continues to distribute the torrent file, here the copyrighted Work.

            5. The Plaintiff’s Computer Investigator Identified the Defendants YTS

            users’ IP Addresses as Participants in a Swarm That Was Distributing the

            Plaintiff’s Copyrighted Work

            72.   The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP

  addresses that are being used by those people that are using the BitTorrent protocol

  and the Internet to reproduce, distribute, display or perform the Plaintiff’s

  copyrighted Work.

            73.   MEU used forensic software to enable the scanning of peer-to-peer

  networks for the presence of infringing transactions.

            74.   MEU extracted the resulting data emanating from the investigation,

  reviewed the evidence logs, and isolated the transactions and the IP addresses

  associated therewith for the files identified by the SHA-1 hash value of the Unique

  Hash Number.

            75.   The IP addresses, Unique Hash Number, and hit dates contained on

                                            20
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 21 of 31             PageID #:
                                     178



  Exhibit “1” accurately reflect what is contained in the evidence logs, and show that

  Defendants DOES 1-19YTS users have copied a piece of the Plaintiff’s copyrighted

  Work identified by the Unique Hash Number.

            76.   The Defendants DOES 1-19YTS users’s computers used the identified

  IP address to connect to the investigative server from a computer in this District in

  order to transmit a full copy, or a portion thereof, of a digital media file identified

  by the Unique Hash Number.

            77.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

  address listed on Exhibit 1 and verified that re-assemblage of the pieces using a

  BitTorrent Client results in a fully playable digital motion picture of the Work.

            78.   MEU’s agent viewed the Works side-by-side with the digital media

  file that correlates to the Unique Hash Number and determined that they were

  identical, strikingly similar or substantially similar.

            C. A Registered User of the website of Defendants JOHN DOEYTS is the

            initial Seeder of the Work

            79.   A registered user of the website of Defendants JOHN DOEYTS was

  the initial seeder who copied the Work and together with the Defendants YTS

  created the torrent file “Hellboy (2019) [WEBRip] [1080p] [YTS.LT]”. Exhibit

  “1”.

            80.   Accordingly, Defendants YTS JOHN DOE isare the initial contributor

                                             21
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 22 of 31         PageID #:
                                     179



  and create of the Swarm identified by the Unique Hash Number.

            81.   Defendants YTS JOHN DOE does not have a license from Plaintiff to

  copy Plaintiff’s Work.

            D. Defendants YTS JOHN DOE distributes distributed the torrent file of

            the Work

            82.   Defendants JOHN DOE hasYTS made the torrent file “Hellboy (2019)

  [WEBRip] [1080p] [YTS.LT]” available to users in Hawaii such as Defendants

  DOES 1-19YTS users, the United States and the entire World to download from its

  interactive YTS website.

            83.   Defendants YTS JOHN DOE does did not have a license from Plaintiff

  to distribute copies of Plaintiff’s Work.

            E. Defendants JOHN DOEYTS induces infringements of the Work

            84.   Users of the Defendants JOHN DOEYTS’s interactive website use the

  website for its intended and unquestionably infringing purposes, most notably to

  obtain immediate, unrestricted, and unauthorized access to unauthorized copies of

  Plaintiff’s Copyrighted Work.

            85.   Defendants YTS JOHN DOE promotes its their website for

  overwhelmingly, if not exclusively, infringing purposes, and that is how the users

  use the websites.

            86.   The commercial value of Defendants JOHN DOEYTS’s website

                                              22
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 23 of 31              PageID #:
                                     180



  depends on high-volume use of unauthorized content through the website.

  Defendants JOHN DOEYTS promises its their users reliable and convenient access

  to all the content they can watch and users visit the websites based on Defendants

  JOHN DOEYTS’s apparent success in delivering infringing content to its

  customers.


                               VI. FIRST CLAIM FOR RELIEF
                  (Intentional Inducement – Against Defendants JOHN DOEYTS)

            87.    Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.

            88.    Plaintiff is the copyright owner of the Work which contains an original

  work of authorship.

            89.    Defendants YTS JOHN DOE has had actual knowledge of third parties’

  infringement of Plaintiff’s exclusive rights under the Copyright Act.

            90.     Defendants YTS JOHN DOE intentionally induced the infringement

  of Plaintiff’s exclusive rights under the Copyright Act, including infringement of

  Plaintiff’s exclusive right to publicly distribute copies of Copyrighted Works.

            91.    As intended and encouraged by Defendants JOHN DOEYTS, the

  website provides torrent files that connect users to Torrent sources and/or sites that

  deliver copies of Plaintiff’s Copyrighted Works. The operators of these Torrent

  sources directly infringe Plaintiff’s exclusive rights by providing unauthorized

                                              23
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 24 of 31             PageID #:
                                     181



  copies of the works to the public, including to users of Defendants JOHN

  DOEYTS’s website.

            92.   Once the user of Defendants JOHN DOEYTS’s website has obtained a

  complete copy of the Plaintiff’s Copyrighted Works, that particular user also

  becomes another Torrent source that delivers copies of Plaintiff’s Copyrighted

  Works.

            93.   Defendants JOHN DOEYTS induces the aforementioned acts of

  infringement by supplying the torrent file that facilitates, enables, and creates direct

  links between its users and the infringing Torrent source, and by actively inducing,

  encouraging and promoting the use of the website for blatant copyright infringement.

            94.   Defendants JOHN DOEYTS’s intentional inducement of the

  infringement of Plaintiff’s rights in its Copyrighted Work constitutes a separate and

  distinct act of infringement.

            95.   Defendants JOHN DOEYTS’s inducement of the infringement of

  Plaintiff’s Copyrighted Work is willful, intentional, and purposeful, and in disregard

  of and with indifference to the rights of Plaintiff.

            96.   Defendants JOHN DOEYTS’s actions are a direct and proximate cause

  of the infringements of Plaintiff’s Work.

                             VII. SECOND CLAIM FOR RELIEF
                   (Contributory Copyright Infringement based upon Material
                      Contribution – Against Defendants JOHN DOEYTS)

                                              24
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 25 of 31            PageID #:
                                     182



            97.   Plaintiff re-allege and incorporate by reference the allegations

  contained in each of the foregoing paragraphs.

            98.   Defendants JOHN DOE hasYTS had actual or constructive knowledge

  of infringement of Plaintiff’s exclusive rights under the Copyright Act. Defendants

  JOHN DOEYTS knowingly and materially contributes to such infringing activity.

            99.   Defendants JOHN DOEYTS knowingly and materially contributes to

  the infringement of Plaintiff’s exclusive rights under the Copyright Act, including

  infringement of Plaintiff’s exclusive right to distribute the Work. Defendants JOHN

  DOEYTS designs and promotes the use of the YTS website to provide torrent files

  that connect customers to unauthorized online torrent sources to download copies of

  Plaintiff’s Copyrighted Work.      The operators of these torrent sources directly

  infringe Plaintiff’s distribution rights by providing copies of the Work to the public,

  including to YTS website users. The operators, or others operating in concert with

  them, control the facilities and equipment used to store and deliver copies of the the

  content, and they actively and directly cause the content to be distributed when users

  run the torrent file obtained from the YTS website.

            100. Defendants JOHN DOEYTS knowingly and materially contributes to

  the aforementioned acts of infringement by supplying the website that facilitates,

  encourages, enables, and creates direct links between website users and infringing

  operators of the Torrent services, and by actively encouraging, promoting, and

                                            25
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 26 of 31                 PageID #:
                                     183



  contributing to the use of the website for blatant copyright infringement.

            101. Defendants JOHN DOEYTS’s knowing and material contribution to the

  infringement of Plaintiff’s rights in the Copyrighted Work constitutes a separate and

  distinct act of infringement.

            102. Defendant JOHN DOEs YTS’s knowing and material contribution to

  the infringement of Plaintiff’s Copyrighted Work is willful, intentional, and

  purposeful, and in disregard of and with indifference to the rights of Plaintiff.

            103. As a direct and proximate result of the infringement to which

  Defendants JOHN DOEYTS knowingly and materially contributes, Plaintiff is

  entitled to damages and Defendants JOHN DOEYTS’s profits in amounts to be

  proven at trial.

            104. Defendants JOHN DOEYTS obtained a direct financial interest,

  financial advantage, and/or economic consideration from the infringements in Hawaii

  as a result of their infringing actions in the United States.

            105. Defendants JOHN DOEYTS’s actions are a direct and proximate cause

  of the infringements of Plaintiff’s Work.

                              VIII. THIRD CLAIM FOR RELIEF
                (Contributory Copyright Infringement against all Defendants based
                           upon participation in the BitTorrent Swarm)


            106. Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.
                                              26
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 27 of 31          PageID #:
                                     184



            107. By participating in the BitTorrent swarm with others, Defendants

  induced, caused or materially contributed to the infringing conduct of others.

            108. Plaintiffs did not authorize, permit, or provide consent to the

  Defendants inducing, causing, or materially contributing to the infringing conduct

  of others.

            109. Defendants knew or should have known that the other BitTorrent users

  in a swarm with it were directly infringing the Plaintiff’s copyrighted Work by

  copying constituent elements of the registered Work that are original. Indeed,

  Defendants directly participated in and therefore materially contributed to others’

  infringing activities.

            110. The Defendants’ infringements were committed “willfully” within the

  meaning of 17 U.S.C. § 504(c)(2).

            111. By engaging in the contributory infringement alleged in this

  Complaint, the Defendants deprived not only the producer of the Work from income

  that could have been derived when this film was shown in public theaters and

  offered for sale or rental, but also all persons involved in the production and

  marketing of this film, numerous owners of local theaters and retail outlets in

  Hawai’i and their employees, and, ultimately, the local economy. The Defendants’

  misconduct therefore offends public policy.

            112. The Plaintiff has suffered damages that were proximately caused by

                                            27
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 28 of 31             PageID #:
                                     185



  the Defendants’ contributory copyright infringement including, but not limited to

  lost sales, price erosion, and a diminution of the value of its copyright.

                              IX. FOURTH CLAIM FOR RELIEF
                     (Direct Copyright Infringement against all Defendants)

            113. Plaintiff re-alleges and incorporates by reference the allegations

  contained in each of the foregoing paragraphs.

            114. Plaintiff is the copyright owner of the Work which contains an original

  work of authorship.

            115. Defendants JOHN DOEYTS copied the constituent elements of the

  Work when creating the torrent file.

            116. Defendants DOES 1-19YTS users copied the constituent elements of

  the Work.

            117. Plaintiff did not authorize, permit, or provide consent to Defendants to

  copy, reproduce, redistribute, perform, or display their Works.

            118. As a result of the foregoing, Defendants violated the Plaintiff’s

  exclusive right to: (A) Reproduce the Work in copies, in violation of 17 U.S.C. §§

  106(1) and 501; (B) Redistribute copies of the Work to the public by sale or other

  transfer of ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§

  106(3) and 501; (C) Perform the copyrighted Work, in violation of 17 U.S.C. §§

  106(4) and 501, by showing the Work’s images; and, (D) Display the copyrighted

  Work, in violation of 17 U.S.C. §§ 106(5) and 501, by showing individual images
                                              28
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 29 of 31               PageID #:
                                     186



  of the Work non-sequentially and transmitting said display of the Work by means

  of a device or process to members of the public capable of receiving the display (as

  set forth in 17 U.S.C. § 101’s definition of “publicly” display.)

            119. Each of the Defendants’ infringements was committed “willfully”

  within the meaning of 17 U.S.C. § 504(c)(2).

            120. The Plaintiffs have suffered damages that were proximately caused by

  each of the Defendants’ copyright infringements including, but not limited to lost

  sales, price erosion, and a diminution of the value of its copyright.

                                  PRAYER FOR RELIEF

            WHEREFORE, the Plaintiff respectfully requests that this Court:

            (A) enter temporary, preliminary and permanent injunctions enjoining each

  Defendant from continuing to directly infringe and contribute to infringement of the

  Plaintiffs’ copyrighted Works;

            (B) Entry of an Order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

  that, Cloudflare and any other service provider cease providing service for the

  website: (i) yts.lt; and (iii) any mirror websites in concert with yts.lt such as, but not

  limited to yts.am and yts.ag, immediately cease said service;

            (C) that, upon Plaintiff’s request, those in privity with Defendants and those

  with notice of the injunction, including any Internet search engines, Web hosts,

  domain-name registrars, and domain name registries and/or their administrators that

                                              29
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 30 of 31                 PageID #:
                                     187



  are provided with notice of the injunction, cease facilitating access to any or all

  domain names and websites through which Defendants JOHN DOE engages in the

  aforementioned infringements;

            (D) award the Plaintiff’s actual damages and Defendants’ profits in such

  amount as may be found; alternatively, at Plaintiff’s election, for maximum statutory

  damages per Workof $150,000 jointly against Defendants Techmodo Limited and

  Senthil Segaran, and statutory damages of $750 against each of Defendants Noa

  Lum, Jacob Vela, Michael Lyons, Bryan Namba, Michael Limahai, Paul Wong,

  Chelsie Fletcher, Jessica Beltran, Jericson Pastor, Matthew Cox, Angeline

  Craythorn, Jeremy Levien, Kenneth Evans, and Terry Thomas pursuant to 17 U.S.C.

  § 504-(a) and (c);

            (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

  U.S.C. § 505; and

            (F) grant the Plaintiff any and all other and further relief that this Court deems

  just and proper.

            The Plaintiff hereby demands a trial by jury on all issues properly triable by

  jury.

            DATED: Kailua-Kona, Hawaii, July 19November 21, 2019.




                                                30
  20-018A
Case 1:19-cv-00389-ACK-KJM Document 29-3 Filed 11/21/19 Page 31 of 31   PageID #:
                                     188



                               CULPEPPER IP, LLLC


                               /s/ Kerry S. Culpepper
                               Kerry S. Culpepper

                               Attorney for Plaintiff
                               HB Productions, Inc.




                                       31
  20-018A
